Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 11/14/2019 in which claims 1-20 are pending and ready for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,524,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a slightly broader version of the patented claims.
Instant Application 16/683,645
U.S. Patent No. 10/524,333 B2
Claim 1:
A battery-powered control device for controlling an electrical load in a load control system, the control device comprising: 

a control unit configured to control an amount of power delivered to the electrical load; a battery compartment configured to store a battery for powering the control unit; a control unit removal device operable to release the control unit from the base portion to provide access to the battery compartment; and a low battery indicator configured to be illuminated by one or more light sources to indicate a low battery condition and a location of the control unit removal device; wherein the control unit is further configured to detect the low battery condition and control the one or more light sources to illuminate the low battery indicator in response to detecting the low battery condition.

A battery-powered control device for controlling an electrical load in a load control system, the control device comprising: 






The control device of claim 1, wherein the control unit is configured to detect the low battery condition and control the one or more light sources to illuminate the low battery indicator in further response to determining that the control device has been activated.
Claim 3:
The control device of claim 1, wherein the control unit is configured to detect the low battery condition and control the one or more light sources to illuminate the low battery indicator in further response to determining that the control device has been activated.
Claim 4:
The control device of claim 3, wherein the control unit is configured to determine that the control device has been activated based on detection of a user within close proximity of the control device.
Claim 4:
The control device of claim 3, wherein the control unit is configured to determine that the control device has been activated based on detection of a user within close proximity of the control device.
Claim 5:
The control device of claim 4, further comprising a capacitive touch element configured to detect that a user of the 

The control device of claim 4, further comprising a capacitive touch element configured to detect that a user of the 

The control device of claim 1, wherein the low battery indicator is located on the control unit removal device.
Claim 7:
The control device of claim 1, wherein the low battery indicator is located on the control unit removal device.
Claim 7:
The control device of claim 1, further comprising a light bar, wherein the control unit is further configured to illuminate the light bar to indicate the amount of power delivered to the electrical load when the low battery indicator is not detected.
Claim 8:
The control device of claim 1, further comprising a light bar, wherein the control unit is further configured to illuminate the light bar to indicate the amount of power delivered to the electrical load when the low battery indicator is not detected.
Claim 8:
The control device of claim 7, wherein the light bar is configured to be illuminated by the one or more light sources and the low battery indicator is provided on the light bar.
Claim 9:
The control device of claim 8, wherein the light bar is configured to be illuminated by the one or more light sources and the low battery indicator is provided on the light bar.
Claim 9:
The control device of claim 8, wherein the control unit is configured to illuminate the one or more light sources to display an 

The control device of claim 9, wherein the control unit is configured to illuminate the one or more light sources to display an 

A battery-powered control device for controlling an electrical load in a load control system, the control device comprising: 
a base portion; 
a battery compartment configured to store a battery for powering the control device; one or more light sources configured to be illuminated to indicate an amount of power delivered to the electrical load; a low battery indicator configured to be illuminated to indicate a low battery condition; and a control circuit configured to generate control data for controlling the amount of power delivered to the electrical load, the control circuit further configured to operate in a normal mode and a low battery mode; wherein, during 

A battery-powered control device for controlling an electrical load in a load control system, the control device comprising: a base portion configured to be mounted over an actuator of a mechanical switch that controls power delivered to the electrical load; a battery compartment configured to store a battery for powering the control device; one or more light sources configured to be illuminated to indicate an amount of power delivered to the electrical load; a low battery indicator configured to be illuminated to indicate a first low battery condition; and a control circuit configured to generate control data for controlling the amount of power delivered to the electrical load, the control circuit further 

The control device of claim 10, wherein, during the low battery mode, the control circuit is configured to illuminate the low battery indicator in response to determining that the control device has been actuated.
Claim 12:
The control device of claim 11, wherein, during the low battery mode, the control circuit is configured to illuminate the low battery indicator in response to determining that the control device has been actuated.
Claim 12:
The control device of claim 11, further comprising a rotating portion for adjusting 

The control device of claim 12, further comprising a rotating portion for adjusting 

The control device of claim 10, wherein the control circuit is comprised in a control unit configured to be mounted over the base portion, and wherein the control device further comprises a control unit removal device operable to release the control unit from the base portion to provide access to the battery compartment.
Claim 15:
The control device of claim 11, wherein the control circuit is comprised in a control unit configured to be mounted over the base portion, and wherein the control device further comprises a control unit removal device operable to release the control unit from the base portion to provide access to the battery compartment.
Claim 14:
The control device of claim 10, further comprising a wireless communication circuit, wherein, during the low battery mode, the control circuit is configured to cause the wireless communication circuit to transmit the control data to the 

The control device of claim 11, further comprising a wireless communication circuit, wherein, during the low battery mode, the control circuit is configured to cause the wireless communication circuit to transmit the control data to the 

A battery-powered control device for controlling an electrical load in a load control system, the control device comprising: 
a base portion; 
a battery compartment configured to store a battery for powering the control device; a low battery indicator configured to be illuminated to indicate a low battery condition; and a control unit configured to be mounted over the base portion and control an amount of power delivered to the electrical load, the control unit operable to determine whether a user of the control device is within close proximity of the control device and detect the low 

A battery-powered control device for controlling an electrical load in a load control system, the control device comprising: a base portion configured to be mounted over an actuator of a mechanical switch that controls power delivered to the electrical load; a battery compartment configured to store a battery for powering the control device; a low battery indicator configured to be illuminated to indicate a low battery condition; and a control unit configured to be mounted over the base portion and control an amount of power delivered to the electrical load, the control unit operable to determine whether a user of 

The control device of claim 15, further comprising a capacitive touch element configured to detect that a user of the control device is within close proximity of the control device.
Claim 19:
The control device of claim 18, further comprising a capacitive touch element configured to detect that a user of the control device is within close proximity of the control device.
Claim 17:
The control device of claim 16, further comprising a control unit removal device configured to release the control unit from the base portion to provide access to the battery compartment.
Claim 20:
The control device of claim 18, further comprising a control unit removal device configured to release the control unit from the base portion to provide access to the battery compartment.
Claim 18:




The control device of claim 18, further comprising a light bar configured to be illuminated by a plurality of light sources, wherein the control unit is configured to, after determining that a user of the control device is within close proximity of the control device and in response to detecting the low battery condition, illuminate the light bar to provide the low battery indicator on the light bar, the control unit further configured to, after determining that a user of the control device is within close proximity of the control device and that the low battery condition has not occurred, illuminate the light bar to indicate the amount of power delivered to the electrical load.
Claim 23:
The control device of claim 20, further comprising a light bar configured to be illuminated by a plurality of light sources, wherein the control unit is configured to, after determining that a user of the control device is within close proximity of the control device and in response to detecting the low battery condition, illuminate the light bar to provide the low battery indicator on the light bar, the control unit further configured to, after determining that a user of the control device is within close proximity of the control device and that the low battery condition has not occurred, illuminate the light bar to indicate the amount of power delivered to the electrical load.
Claim 20:





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        March 29, 2021